Title: To Thomas Jefferson from Arthur Lee, 28 September 1779
From: Lee, Arthur
To: Jefferson, Thomas



Sir
Paris Sepr. 28th. 1779

Give me leave to congratulate my Country on the choice of your Excellency to preside over its welfare. I always saw with very great pleasure that one of whose integrity, talents, and prudence, I had so high an opinion, stood among the foremost in support of our cause.
Your Excellency will see by the Papers I have had the honor of transmitting to Governor Henry what I have advanced, and how I am pledged for the Supplies which I am happy to hear are arrivd, except those in the Chapeur. But that loss is not above one third of what must have been paid to ensure the cost, coud I possibly have found money for it, besides the risque of never getting the insurance paid which among these People is exceedingly difficult. I find there are still some little
 errors against the State even in the Account I last sent. But they shall be rectifyd shoud Orders be sent to pay it, before the amended Account which I have sent to my Brother, reaches you. I am no merchant, and besides it is a most tedious difficulty to obtain accurate Accounts from People here, when once they have got your money.
The combined fleets of France and Spain of 60 of the line will soon sail, in search of that of England which will amount to about 45. The Army remains still on the Sea Coast ready to embark for invading England if the Season will permit. It does not seem to me, that you pay much attention to your Marine, which I have always wishd to see upon a respectable establishment, because it will be the best protection not only of the Commerce but of the Coast of Virginia insomuch that without it the latter must be forever exposd to insult and depredation.
Capt. Harris who will have the honor of delivering this to your Excellency, has been spoken of to me by some respectable American Officers who knew him at Nantes, as a prudent and deserving Seaman, who merits the favor of the State.
I am obligd to write this in a small Letter, because it must go by post, and large ones by the appearance of importance tempt the being opend.
I shall be happy to hear from you, and have the honor of being with the greatest esteem Yr. Excellency’s most Obedt. Servt.

A. Lee

